            Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       STACY ANN ARISTO,                               No. 2:19-cv-1769 DB
12                         Plaintiff,
13              v.                                       ORDER
14       KILOLO KIJAKAZI, Acting
         Commissioner of Social Security,1
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion asserts principally that the Administrative Law Judge’s treatment of the

21   medical opinion evidence and plaintiff’s subjective testimony was erroneous.

22   ////

23

24
     1 After the filing of this action Kilolo Kijakazi was appointed Acting Commissioner of Social
25   Security and has, therefore, been substituted as the defendant. See 42 U.S.C. § 405(g) (referring
26   to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding the Office of the
     Commissioner shall, in his official capacity, be the proper defendant”).
27
     2Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF No. 14.)
                                                    1
        Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 2 of 12


 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the
 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for
 3   further proceedings.
 4                                   PROCEDURAL BACKGROUND
 5          On March 8, 2016, plaintiff filed an application for Disability Insurance Benefits (“DIB”)
 6   under Title II of the Social Security Act (“the Act”), alleging disability beginning on January 30,
 7   2016. (Transcript (“Tr.”) at 15, 165-73.) Plaintiff’s alleged impairments included MS,
 8   depression, fatigue, pain, vertigo, and insomnia. (Id. at 166.) Plaintiff’s application was denied
 9   initially, (id. at 87-91), and upon reconsideration. (Id. at 93-97.)
10          Plaintiff requested an administrative hearing and a hearing was held before an
11   Administrative Law Judge (“ALJ”) on October 19, 2018. (Id. at 30-56.) Plaintiff was
12   represented by a non-attorney representative and testified at the administrative hearing. (Id. at
13   30-34.) In a decision issued on November 27, 2018, the ALJ found that plaintiff was not
14   disabled. (Id. at 25.) The ALJ entered the following findings:
15                  1. The claimant meets the insured status requirements of the Social
                    Security Act through September 30, 2021.
16
                    2. The claimant has not engaged in substantial gainful activity
17                  since January 30, 2016, the alleged onset date (20 CFR 404.1571 et
                    seq.).
18
                    3. The claimant has the following severe impairments: multiple
19                  sclerosis (MS) (20 CFR 404.1520(c)).
20                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of
21                  the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                    (20 CFR 404.1520(d), 404.1525, and 404.1526).
22
                    5. After careful consideration of the entire record , the undersigned
23                  finds that the claimant has the residual functional capacity to perform
                    light work as defined in 20 CFR 404.1567(b). In particular, claimant
24                  can lift/carry 20 pounds occasionally and 10 pounds frequently. She
                    can stand a total of one-hour, and walk for a total of one-hour and sit
25                  for about six hours in an eight-hour workday. She should avoid
                    hazards such as heights and moving machinery, no climbing of
26                  ladders/ropes/scaffolds and can frequently climb stairs, balance, and
                    stoop, kneel, crouch or crawl.
27
                    6. The claimant is unable to perform any past relevant work (20
28                  CFR 404.1565).
                                                      2
        Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 3 of 12


 1                     7. The claimant was born [in] 1971 and was 44 years old, which is
                       defined as a younger individual age 18-49, on the alleged disability
 2                     onset date (20 CFR 404.1563).

 3                     8. The claimant has a limited education and is able to communicate
                       in English (20 CFR 404.1564).
 4
                       9. Transferability of job skills is not material to the determination of
 5                     disability because using the Medical-Vocational Rules as a
                       framework supports a finding that the claimant is “not disabled,”
 6                     whether or not the claimant has transferable job skills (See SSR 82-
                       41 and 20 CFR Part 404, Subpart P, Appendix 2).
 7
                       10. Considering the claimant’s age, education, work experience, and
 8                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
 9                     CFR 404.1569 and 404.1569(a)).

10                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from January 30, 2016, through the date of this
11                     decision (20 CFR 404.1520(g)).

12   (Id. at 17-25.)

13           On August 7, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s

14   November 27, 2018 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C.

15   § 405(g) by filing the complaint in this action on September 6, 2019. (ECF. No. 1.)

16                                            LEGAL STANDARD

17           “The district court reviews the Commissioner’s final decision for substantial evidence,

18   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

19   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

20   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

21   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

22   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

23           “[A] reviewing court must consider the entire record as a whole and may not affirm

24   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

25   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

26   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

27   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

28   1075 (9th Cir. 2002).
                                                           3
         Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 4 of 12


 1            A five-step evaluation process is used to determine whether a claimant is disabled. 20
 2   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step
 3   process has been summarized as follows:
 4                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is found not disabled. If not, proceed to step two.
 5
                     Step two: Does the claimant have a “severe” impairment? If so,
 6                   proceed to step three. If not, then a finding of not disabled is
                     appropriate.
 7
                     Step three: Does the claimant’s impairment or combination of
 8                   impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                     Subpt. P, App. 1? If so, the claimant is automatically determined
 9                   disabled. If not, proceed to step four.
10                   Step four: Is the claimant capable of performing his past work? If
                     so, the claimant is not disabled. If not, proceed to step five.
11
                     Step five: Does the claimant have the residual functional capacity to
12                   perform any other work? If so, the claimant is not disabled. If not,
                     the claimant is disabled.
13

14   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
15            The claimant bears the burden of proof in the first four steps of the sequential evaluation
16   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden
17   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,
18   1098 (9th Cir. 1999).
19                                             APPLICATION
20            Plaintiff’s pending motion asserts that “[t]his case turns on resolving two primary
21   questions,” specifically: (1) the ALJ’s treatment of the medical opinion evidence; and (2) the
22   ALJ’s treatment of the subjective testimony. (Pl.’s MSJ (ECF No. 15) at 18.3 )
23       I.      Medical Opinion Evidence
24            The weight to be given to medical opinions in Social Security disability cases depends in
25   part on whether the opinions are proffered by treating, examining, or nonexamining health
26   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a
27
     3 Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       4
         Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 5 of 12


 1   general rule, more weight should be given to the opinion of a treating source than to the opinion
 2   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a
 3   treating doctor is employed to cure and has a greater opportunity to know and observe the patient
 4   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894
 5   F.2d 1059, 1063 (9th Cir. 1990).
 6          The uncontradicted opinion of a treating or examining physician may be rejected only for
 7   clear and convincing reasons, while the opinion of a treating or examining physician that is
 8   controverted by another doctor may be rejected only for specific and legitimate reasons supported
 9   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining
10   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion
11   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a
12   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not
13   accept the opinion of any physician, including a treating physician, if that opinion is brief,
14   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,
15   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.
16   2009)).4
17          Here, plaintiff challenges the ALJ’s treatment of the opinion offered by Clinical
18   Psychologist, Dr. Sid Cormier, Ph.D.5 (Pl.’s MSJ (ECF No. 15) at 19-27.) The ALJ discussed
19   Dr. Cormier’s opinion, stating:
20                  Turning to claimants’ mental condition on June 1, 2016, consultative
                    psychologist, Sid Cormier, PhD, evaluated the claimant and
21                  concluded that mood impairment may moderately impair her for all
                    tasks, moderate impairment for attendants and performing
22
     4 Effective March 27, 2017, Revisions to Rules Regarding the Evaluation of Medical Evidence
23
     went into effect. Plaintiff’s application, however, was filed prior to March 27, 2017. “For claims
24   filed before March 27, 2017, but not decided until after that date . . . the rules listed in 20 C.F.R.
     §§ 404.1527(c), 416.927(c) apply.” Edinger v. Saul, 432 F.Supp.3d 516, 530 (E.D. Pa. 2020).
25
     5 The opinions of a medical specialist regarding the specialist’s area of expertise “are given more
26   weight than the opinions of a nonspecialist.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
     1996); see also Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“Each rheumatologist’s
27   opinion is given greater weight than those of the other physicians because it is an opinion of a
     specialist about medical issues related to his or her area of specialty.”).
28
                                                        5
        Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 6 of 12


 1                  consistently.   She is moderately impaired for completing
                    workday/week, significant impairment for response to stress.
 2

 3   (Tr. at 22.) The ALJ’s recounting of Dr. Cormier’s opinion, however, is quite truncated. In this

 4   regard, Dr. Cormier issued a “COMPREHENSIVE MENTAL EVALUATION” in narrative form

 5   that spans eight pages. (Id. at 258-65.) As part of that evaluation, Dr. Cormier conducted a

 6   clinical interview and behavioral observation. (Id. at 259.)

 7          Although the ALJ summarized Dr. Cormier’s basic opinion, Dr. Cormier also found that

 8   plaintiff “demonstrated depression with an eventually labile quality of affect.” (Id. at 262.) Dr.

 9   Cormier’s examination found that plaintiff’s “response to the stress of evaluation did suggest

10   significant impairment with respect to her ability to deal with typical stresses that she might

11   encounter in a typical work situation.” (Id. at 264.) That plaintiff “briefly decompensated near

12   the end of the evaluation and,” therefore, Dr. Cormier “could not rule out that she may

13   decompensate if paced in a competitive work situation at this time.” (Id.) And that plaintiff

14   “appears marginally functional within a moderately supportive situation at this time.” (Id.)

15          The ALJ elected to “reject Dr. Cormier’s consultative psychological evaluation[.]” (Id. at

16   23.) However, “[e]ven when contradicted, a treating or examining physician’s opinion is still

17   owed deference and will often be ‘entitled to the greatest weight . . . even if it does not meet the

18   test for controlling weight.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting

19   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007)).

20          The ALJ attempted to support the rejection of Dr. Cormier’s opinion by asserting that

21   there were “insufficient records documenting mental impairment as the claimant has never sought

22   treatment or been diagnosed [with] a mental impairment since her alleged onset date.” (Tr. at 23.)

23   An ALJ errs where he assigns a medical opinion “little weight while doing nothing more than . . .

24   asserting without explanation that another medical opinion is more persuasive, or criticizing it

25   with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-

26   13; see also Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (“To say that medical

27   opinions are not supported by sufficient objective findings or are contrary to the preponderant

28   conclusions mandated by the objective findings does not achieve the level of specificity . . .
                                                        6
            Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 7 of 12


 1   required, even when the objective factors are listed seriatim. The ALJ must do more than offer
 2   his conclusions. He must set forth his own interpretations and explain why they, rather than the
 3   doctors’, are correct.”).
 4             And the Ninth Circuit has “particularly criticized the use of a lack of treatment to reject
 5   mental complaints both because mental illness is notoriously underreported and because ‘it is a
 6   questionable practice to chastise one with a mental impairment for the exercise of poor judgment
 7   in seeking rehabilitation.’” Regennitter v. Commissioner of Social Sec. Admin., 166 F.3d 1294,
 8   1299-300 (9th Cir. 1999) (quoting Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)).
 9             Dr. Cormier’s opinion, however, was supported by his independent clinical findings based
10   on the examination. In this regard,
11                    [c]ourts have recognized that a psychiatric impairment is not as
                      readily amenable to substantiation by objective laboratory testing as
12                    is a medical impairment and that consequently, the diagnostic
                      techniques employed in the field of psychiatry may be somewhat less
13                    tangible than those in the field of medicine. In general, mental
                      disorders cannot be ascertained and verified as are most physical
14                    illnesses, for the mind cannot be probed by mechanical devices in
                      order to obtain objective clinical manifestations of mental illness . . .
15                    [W]hen mental illness is the basis of a disability claim, clinical and
                      laboratory data may consist of the diagnoses and observations of
16                    professionals trained in the field of psychopathology.
17   Averbach v. Astrue, 731 F.Supp.2d 977, 986 (C.D. Cal. 2010) (quoting Sanchez v. Apfel, 85
18   F.Supp.2d 986, 992 (C.D. Cal. 2000)). “[W]hen an examining physician provides ‘independent
19   clinical findings’ . . . such findings are ‘substantial evidence.’” Orn, 495 F.3d at 632.
20             Moreover, the record undercuts the ALJ’s finding. In this regard, a February 16, 2016
21   treatment note reflects that plaintiff “may be depressed.” (Tr. at 255.) Plaintiff reported
22   beginning treatment with antidepressants in November of 2016. (Id. at 220.) A June 13, 2018
23   treatment note reflects that plaintiff’s prescription was renewed with a diagnosis of “Depression.”
24   (Id. at 318.)
25             The only other reason given by the ALJ for rejecting Dr. Cormier’s opinion was that it
26   was based on “a one-time examination[.]” (Id. at 23.) Although there are exceptions, examining
27   opinions in Social Security cases—many of which are done at the request of the Commissioner—
28   ////
                                                          7
           Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 8 of 12


 1   are overwhelmingly based on one examination. If this were a legitimate reason for rejecting
 2   examining opinions ALJs would be free to reject almost every examining opinion.
 3            Accordingly, for the reasons stated above, the court finds that the ALJ’s decision to reject
 4   Dr. Cormier’s opinion was erroneous and not supported by substantial evidence. Plaintiff,
 5   therefore, is entitled to summary judgment on this claim.
 6   II.      Subjective Testimony
 7            Plaintiff next challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s
 8   MSJ (ECF No. 15) at 27.) The Ninth Circuit has summarized the ALJ’s task with respect to
 9   assessing a claimant’s credibility as follows:
10                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
11                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
12                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
13                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
14                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
15                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
16
                     Second, if the claimant meets this first test, and there is no evidence
17                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
18                   convincing reasons for doing so[.]
19   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
20   omitted). “The clear and convincing standard is the most demanding required in Social Security
21   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At
22   the same time, the ALJ is not required to believe every allegation of disabling pain, or else
23   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112
24   (9th Cir. 2012).
25            “The ALJ must specifically identify what testimony is credible and what testimony
26   undermines the claimant’s complaints.”6 Valentine v. Commissioner Social Sec. Admin., 574
27
     6 In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
28   clear what our precedent already required: that assessments of an individual’s testimony by an
                                                       8
        Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 9 of 12


 1   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,
 2   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other
 3   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]
 4   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work
 5   record, and testimony from physicians and third parties concerning the nature, severity, and effect
 6   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59
 7   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792
 8   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the
 9   record, the court “may not engage in second-guessing.” Id.
10          Here, the ALJ summarized plaintiff’s testimony as follows:
11                  . . . at the administrative hearing, the claimant testified that she has
                    MS and stopped working in 2016. She testified to multiple
12                  symptoms, which preclude work. This includes testimony that after
                    walking short distances, she has problems walking due to balance
13                  issues. She also testified to chronic fatigue, almost daily headaches,
                    and other symptoms resulting in days in which she has to lay down
14                  most of the day. However, this is not supported in the record. She
                    also testified that she dropped out of school two months before
15                  graduation and she does not have a high school diploma.
16                  The claimant also completed an Exertional Activities Questionnaire
                    and indicated she is unable to walk for any prolonged period and if
17                  she does, she starts to limp. If temperature outside is warm she must
                    stay out of the heat or her condition worsens. She fatigues easily.
18                  She does not climb stairs, can lift about five pounds and does
                    minimal household chores. She takes Tramadol for headaches and
19                  used to take Rebif shots every other day. She does not require an
                    assistive device. She can become dizzy when she stands too long.
20                  She is able to transport herself to her various life events by driving a
                    motor vehicle[.]
21

22   (Tr. at 22.)
23          As noted by plaintiff, the ALJ provided ten reasons for rejecting the plaintiff’s testimony
24   concerning plaintiff’s physical impairments. (Pl.’s MSJ (ECF No. 15) at 28-29.) One reason was
25

26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       9
         Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 10 of 12


 1   that plaintiff provided inconsistent testimony. In this regard, a June 3, 2016, examination
 2   reflected that plaintiff “identified with a California driver’s license” and “drove herself to the
 3   appointment.” (Tr. at 268.) At a November 19, 2016 examination, plaintiff “indicated she is not
 4   able to drive[.]” (Id. at 276.) Then, at the October 19, 2018 hearing, plaintiff testified to driving
 5   “[a]t times.” (Id. at 47.)
 6           The ALJ also noted that plaintiff testified to having not sought treatment from a
 7   neurologist since 2008. (Id. at 21, 41.) To having refused prescribed treatment in favor of
 8   “natural things.” (Id.) And to have intended to seek treatment in Germany but deciding against it
 9   after plaintiff’s condition became “somewhat stable.” (Id. at 21, 41-42.) Inconsistent statements
10   and a lack of treatment are each permissible reasons to reject a plaintiff’s testimony. See Burch v.
11   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“The ALJ is permitted to consider lack of treatment
12   in his credibility determination.”); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997)
13   (“In weighing a claimant’s credibility, the ALJ may consider [her] reputation for truthfulness,
14   inconsistencies either in [her] testimony or between [her] testimony and [her] conduct, [her] daily
15   activities, [her] work record, and testimony from physicians and third parties concerning the
16   nature, severity, and effect of the symptoms of which [she] complains.”).
17           The ALJ’s opinion then “[]turn[s] to claimants’ (sic) mental condition” and discusses the
18   medical opinion evidence. (Tr. at 22.) In this regard, it appears that the ALJ failed to address
19   plaintiff’s allegations relating to the diagnosed mental impairment. 7 To the extent the ALJ
20   intended the discussion of the medical opinion evidence to provide a basis for rejecting plaintiff’s
21   alleged mental impairments, the ALJ’s treatment of Dr. Cormier’s opinion was erroneous for the
22   reasons stated above, and therefore cannot provide a basis for rejecting plaintiff’s mental
23   impairments.
24           Moreover, “after a claimant produces objective medical evidence of an underlying
25   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of
26   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch, 400 F.3d at
27
     7As noted above, plaintiff alleged mental impairment in the initial application for benefits. (Tr at
28   166.)
                                                     10
         Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 11 of 12


 1   680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir. 2010) (“Putz
 2   need not present objective medical evidence to demonstrate the severity of her fatigue.”);
 3   Lingenfelter, 504 F.3d at 1036 (“the ALJ may not reject subjective symptom testimony . . .
 4   simply because there is no showing that the impairment can reasonably produce the degree of
 5   symptom alleged.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator
 6   could reject a claim for disability simply because a claimant fails to produce medical evidence
 7   supporting the severity of the pain, there would be no reason for an adjudicator to consider
 8   anything other than medical findings.”).
 9           Accordingly, the ALJ provided a clear and convincing reason for rejecting plaintiff’s
10   testimony concerning plaintiff’s physical impairments. The ALJ, however, failed to provide a
11   clear and convincing reason for rejecting plaintiff’s testimony concerning plaintiff’s mental
12   impairments. Plaintiff, therefore, is also entitled to summary judgment as to this claim.
13                                              CONCLUSION
14           After having found error, “‘[t]he decision whether to remand a case for additional
15   evidence, or simply to award benefits[,] is within the discretion of the court.’”8 Trevizo, 871 F.3d
16   at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be
17   remanded under the “credit-as-true” rule for an award of benefits where:
18                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
19                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
20

21   ////
22   8 Plaintiff asserts that the errors noted above resulted in the ALJ erring “at every step of the
23   sequential evaluation, except two[.]” (Pl.’s MSJ (ECF No. 15) at 38.) It is undoubtedly true that
     the ALJ’s erroneous rejection of Dr. Cormier’s opinion and the treatment of plaintiff’s testimony
24   created additional errors throughout the sequential evaluation. Having already identified errors
     requiring remand and upon review of the record the court finds it unnecessary to reach plaintiff’s
25   remaining, and essentially repetitive, claims of error. See Janovich v. Colvin, No. 2:13-cv-0096
26   DAD, 2014 WL 4370673, at *7 (E.D. Cal. Sept. 2, 2014) (“In light of the analysis and
     conclusions set forth above, the court need not address plaintiff’s remaining claims of error.”);
27   Manning v. Colvin, No. CV 13-4853 DFM, 2014 WL 2002213, at *2 (C.D. Cal. May 15, 2014)
     (“Because the Court finds that the decision of the ALJ must be reversed on the basis of the
28   stooping limitation, the Court need not address Plaintiff’s remaining contentions.”).
                                                         11
       Case 2:19-cv-01769-DB Document 19 Filed 09/09/21 Page 12 of 12


 1                    discredited evidence were credited as true, the ALJ would be
                      required to find the claimant disabled on remand.
 2

 3   Garrison, 759 F.3d at 1020.

 4           Even where all the conditions for the “credit-as-true” rule are met, the court retains

 5   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 6   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

 7   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 8   concludes that further administrative proceedings would serve no useful purpose, it may not

 9   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

10   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

11   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

12           Here, having reviewed the record the court cannot say that further administrative

13   proceedings would serve no useful purpose. Moreover, on this record, the court does have

14   serious doubt as to whether plaintiff is, in fact, disabled within the meaning of the Social Security

15   Act.

16           Accordingly, IT IS HEREBY ORDERED that:

17           1. Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

18           2. Defendant’s cross-motion for summary judgment (ECF No. 16) is denied;

19           3. The Commissioner’s decision is reversed;

20           4. This matter is remanded for further proceedings consistent with this order; and

21           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

22   Dated: September 8, 2021
23

24

25

26
     DLB:6
27   DB\orders\orders.soc sec\aristo1769.ord

28
                                                       12
